Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to the preliminary amendment filed on 14 August, 2019. As directed by the amendment: claims 3, 6-8, 10-11, 13-14, 16-18, 22, 25, 28-30, and 34 have been amended. Claims 4-5, 9, 12, 15, 19, 21, 23-24, 26-27, 31-33, and 35-37 have been cancelled. Thus, claims 1-3, 6-8, 10-11, 13-14, 16-18, 20, 22, 25, 28-30, and 34 are presently pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Species A (fig. 4-9B) directed to at least claims 1, 14, 20, and 22, wherein the special technical features involve a screw thread on inner nozzle cavity
Species B (fig. 10-16B) directed to at least claims 1, 13, and 14, wherein the special technical features involve a cap comprising of a nonconformable and a conformable material
Species C (fig. 17-18) directed to at least claims 1, 14, 20, and 22, wherein the special technical features involve combination of dispensing nozzle and cap
Species D (fig. 19-21) directed to at least claims 1 and 10, wherein the special technical features involve a tapping surface
Species E (fig. 22-23) directed to at least claim 1, 14, 20, and 22, wherein the special technical features involve one or more tethers connecting the cap to the nozzle head
Species F (fig. 24) directed to at least claims 1, 6, 7, 18, 20, 28, and 29, wherein the special technical features involve off center and circular or elliptical slot
Species G (fig. 25-26B) directed to at least claims 1, 6, 7, 18, 20, 28, and 29, wherein the special technical features involve angled or curved slot and dispensing nozzle

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a nozzle head capable of attachment to a container, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Benetti (US 20090014481 A1). Benetti discloses a dispenser (“dispensed from a container”; [0008]), comprising: 
a container 40 (“container 40”; [0024]) containing a dressing composition (“Caulk, glue, and other air-curable substances”; [0008]); 
a dispensing nozzle 30 (“nozzle 30 “; [0024]) having a shape and size (FIG. 3) and including a preformed slot 32 (“orifice 32 “; [0024]; FIG. 3) for dispensing the dressing composition, 
wherein the dispensing nozzle is part of the container and/or capable of attachment to the container (FIG. 3); and 
a removable cap 10 (“sealing device 10”; [0019]) configured to connect with one of the container and/or the nozzle (“capable of frictionally engaging with a nozzle 30”; [0019]; FIG. 4), 
wherein the removable cap includes an interior region having a size and shape configured to match the size and shape of the dispensing nozzle (FIG. 4); 
wherein, when the cap is connected with the container or nozzle, the preformed slot of the dispensing nozzle mates with and/or nests within a preformed recess including a conformable material that forms an abutment surface that sealingly engages the preformed slot ([0031]).
Species A-G lack unity of invention because the groups do not share the same or corresponding features. As discussed above, the disclosed Species lack the same or corresponding features because each present mutually exclusive structure for effecting operation of the device having different types of dispensing nozzle.
A telephone call was made to attorney on record, Ann Gallagher, on 29 April, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785